Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-12 are pending in this office action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 15, 2020, April 28, 2020, December 10, 2020, and January 21, 2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the CROSS REFERENCE TO RELATED APPLICATIONS section needs updated to reflect applications that have matured into patents. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,637,836. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent claim receiving a request for one or more credentials that encrypt or integrity protect application content when stored at rest on a hosting common services entity, the request based on one or more security parameters associated with the application content; and using the one or more credentials for encrypting or integrity protecting the application content.  The patent further claims sending a request to create a resource that stores the encrypted or integrity protected content.  It would have been obvious to store the resource since the work has been performed for obtaining credentials, storing them allows for easy retrieval.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knouse et al. (U.S. Patent Pub. No. 2003/0074580).

Regarding claims 1 and 7, Knouse et al. teaches an apparatus comprising a processor, a memory, and communication circuitry (fig. 2, ref. num 50, 52, 58/60), the apparatus being connected to a network via its communication circuitry (paragraph 0107), the apparatus further comprising computer-executable instructions stored in the memory of the apparatus which (paragraph 0105), when executed by the processor of the apparatus, cause the apparatus to perform operations comprising: receiving, from a device, a request for one or more credentials that encrypt or integrity protect application content when stored at rest on a hosting common services entity (paragraph 0087), the request based on one or more security parameters associated with the application content (paragraph 0332-0333); and sending, to the device, the one or more credentials for encrypting or integrity protecting the application content (paragraph 0325).
Regarding claims 2 and 8, Knouse et al. teaches wherein the one or more credentials comprise a master key for symmetric key confidentiality protection (paragraph 0225).

claims 3 and 9, Knouse et al. teaches wherein the apparatus is a common service entity, and the credentials are obtained from a trust enablement function (paragraph 0110).

Regarding claims 4 and 10, Knouse et al. teaches wherein a second application entity that is authorized to obtain the content can obtain the one or more credentials from the trust enablement function or common service entity (paragraph 0340).

Regarding claims 5 and 11, Knouse et al. teaches wherein the apparatus is a trust enablement function (paragraph 0221).

Regarding claims 6 and 12, Knouse et al. teaches wherein the one or more credentials comprise a credential identifier (paragraph 0088).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRANDON S HOFFMAN/Primary Examiner, Art Unit 2433